DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to independent claims 1 and 21, the cancellation of claims 2, 4 and 22, the addition of new claims 25-27 as well as the arguments presented has overcome the rejection of claims 1-16 and 21-24 as presented in the previous Office Action dated, 08/31/2021. Therefore, the Examiner has withdrawn the previously presented rejection in this present Action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action dated 08/31/2021 claims 1-16 and 21-24 were rejected as being unpatentable over Ho (US 2017/0288031). Presently, based on claim discussions that occurred during the Examiner/Applicant interview dated 10/08/2021, Applicant has amended independent claims 1 and 21. Independent claim 1 has been amended to include the subject matter of now cancelled claims 2 and 4. Independent claim 21 has been amended to include the subject matter of now cancelled claim 22. Applicant also persuasively demonstrates how these amendments to claims 1 and 21 distinguish the methods of claims 1 and 21 from the disclosures and illustrations of Ho. Specifically, Applicant points to Figures 19 and 29 of the specification as demonstrating how the limitations amended into claims 1 and 21 are not taught by the disclosures and illustrations of Ho. Independent claim 9 is similar in scope to claims 1 and 21 and also includes similar limitations which distinguish claims 1 and 21 from the disclosures of Ho. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Ho or teach and/or suggest the methods as recited in independent claims 1 and 21 as amended and independent claim 9. Therefore independent claim 1, claims 3-8 and new claim 27 depending therefrom, independent claim 9, claims 10-16 depending therefrom and independent claim 21, claims 23-24 and new claims 25-26 depending . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.